DETAILED ACTION
This communication is in response to the claims filed on 12/27/2018. 
Application No: 16/233,819.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows:
Claim 18 is non-statutory under the most recent interpretation of the Interim Guidelines regarding 35 U.S.C.101 because: “A computer readable storage medium” cited in the independent claim 18 is not positively disclosed in the specification as a statutory only embodiment. 
 	For example, specification paragraph [0074] states in part that “
However, according to software or hardware engineering practices, the depicted elements and functions thereof can be executed on a machine by using a computer executable medium. The computer executable medium has a processor that can execute a program instruction stored thereon. The program instruction serves as a single-chip software structure, an independent software module, or a module using an external program, code, service or the like, or any combination thereof. Moreover, all these execution solutions may fall within the scope of the present disclosure”.
Thus, specification is not limiting type of mediums, it is open ended. Further, the specification is not excluding propagation signals or carrier waves positively and clearly. 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. 
See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007- transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. (Also see “Subject Matter Eligibility of Computer Readable Media”, 1351 OG 212, and February 23, 2010).
The dependent claims are rejected with the same reasoning as the associated independent claim.
To overcome this rejection, the claim(s) may be amended to recite "A non-transitory computer readable medium".

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 and 11-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over FUJIWARA et al. (US 20150210505 A1) in view of Takeuchi et al. (US 20100315208 A1). 
Regarding claim 1, FUJIWARA teaches an automatic elevator call system ([0022], e.g. FIG. 1 is a configuration view of an elevator call registering system. In FIG. 1, a reference numeral 100 indicates a tag (responder). This is an RFID tag that is carried by a user, and may be incorporated and mounted in a mobile phone, a smart phone and the other apparatuses (hereinafter, simply referred to as `tag`). The tag 100 is provided with a downlink signal reception unit 101 configured to receive a downlink signal from a tag reader (interrogator) 200, an identification information extraction unit 102 configured to extract antenna identification information and group identification information from the downlink signal, a response determination unit 103 configured to determine whether to transmit user identification information to the tag reader 200 with an uplink signal), comprising: 
a wireless signal apparatus, installed in an elevator landing zone of an elevator system and broadcasting a corresponding wireless signal around ([0008], Fig 1, (203), e.g. an elevator call registering system of this disclosure includes: a responder configured to be carried by an elevator user and to store therein user identification information; an interrogator provided at an elevator landing of each floor, at a passage to the elevator landing and in an elevator car, respectively, and configured to broadcast interrogator identification information included in a downlink signal to the responder, … The interrogator (i.e. a wireless apparatus) is configured to transmit group identification information included in the downlink signal (i.e. a wireless signal apparatus broadcasting a corresponding wireless signal around)); 
wherein the wireless signal apparatus receives an elevator call request command automatically sent by a personal mobile terminal carried by a passenger in the case where the personal mobile terminal senses the wireless signal ([0008], Fig. 1 (106), e.g. an elevator call registering system of this disclosure includes: a responder configured to be carried by an elevator user and to store therein user identification information, … the responder being configured to compare the interrogator identification information received from the interrogator (I.e. wireless signal apparatus receives (senses ) an elevator call request command (or signal)) with stored interrogator identification information and to transmit the user identification information (i.e. wireless mobile device transmit ) included in an uplink signal to the interrogator ); 
wherein the automatic elevator call system further comprises: a timing unit configured to calculate duration information from the moment when the personal mobile terminal leaves coverage of the wireless signal to the moment when the personal mobile terminal enters the coverage again ([0027], e.g. when the tag once deviates from a signal range of the tag reader 200 (i.e. terminal leaves coverage area ) and again returns to the signal range of the tag reader 200 (i.e. terminal enters coverage area ) after predetermined time elapses (i.e. calculating duration information), it is necessary to again transmit the user identification information for authentication. Hence, the response determination unit 103 compares the reception time of the tag activating signal and the previous reception time stored in the storage unit 104 and determines that the tag once deviates from the signal range of the tag reader 200 and again returns to the signal range (i.e. calculating time duration), when predetermined time T or longer elapses (S108), thereby preceding to S109 , … the reason is as follows. Considering the elevator landing, the tag holder comes close to the elevator, so that the tag 100 is authenticated at the landing. However, if the tag holder leaves the landing without getting in the elevator and again returns thereto, the tag holder cannot get in the elevator without authentication (i.e. a timing unit calculates duration information from entry to exit coverage of the wireless signal area )).

FUJIWARA teaches that the response determination unit compares the reception time of the tag activating signal and the previous reception time stored in the storage unit 104 and determines that the tag once deviates from the signal range of the tag reader and again returns to the signal range, when predetermined time T or longer elapses. However, FUJIWARA differs from the claimed invention in not specifically and clearly describing wherein an enabling unit configured to: when the duration information is less than or equal to a preset time threshold, cause the personal mobile terminal to be incapable of automatically sending the elevator call request command in a time period from the moment when the personal mobile terminal enters the coverage again to the moment when the personal mobile terminal leaves the coverage again.

However, in the analogous field of endeavor, Takeuchi teaches wherein 
an enabling unit configured to: when the duration information is less than or equal to a preset time threshold, cause the personal mobile terminal to be incapable of automatically sending the elevator call request command in a time period from the moment when the personal mobile terminal enters the coverage again to the moment when the personal mobile terminal leaves the coverage again ( [0021] In the call registration processing device, the grace period (I.e. threshold time) is a longer period than a readout cycle (duration time) of the lobby detection device, [0022] and the call registration processing device performs a call registration of the elevator car after the grace period elapses (i.e. not sending call registration in readout cycle (duration time) ) when the lobby detection device has read out again registered identification information that is registered in the readout cycle that is immediately before the grace period ends, and does not perform the call registration of the elevator car when the lobby detection device has not read out the registered identification information in the readout cycle (i.e. when the duration less than or equal to a preset time threshold, cause the mobile terminal to be incapable of automatically sending the elevator call request command) that is immediately before the grace period ends).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Takeuchi within the method of FUJIWARA. The motivation to combine references is that the combined method provides an elevator call registration system without false detections using a small number of detection devices. Conventional call registration devices require operations to press buttons or to place a card or a tag. In this respect, a device possible to detect individual identification information remotely from a storage medium carried by an elevator user is installed in order to realize a call registration without operations; however, it is necessary to judge intention of the user to ride a car. Further, when individual identification information of an elevator user is detected from a place distant from an elevator, the elevator is called to the floor and then, if the individual identification information of the user is not detected in the vicinity of the elevator or inside of the elevator car, the elevator does not stop at a boarding floor or an intended destination floor. The present invention provides solution of above problem by an elevator call registration system without false detections using a small number of detection devices (See Takeuchi [00002, 0006]). 
 
Regarding claim 2, FUJIWARA in view of Takeuchi teaches all the limitations of claim 1. FUJIWARA further teaches wherein the timing unit and/or the enabling unit are/is disposed in the personal mobile terminal carried by the passenger ([0022], e.g. In FIG. 1, a reference numeral 100 indicates a tag (responder). This is an RFID tag that is carried by a user, and may be incorporated and mounted in a mobile phone, a smart phone and the other apparatuses (hereinafter, simply referred to as `tag`). [0026] At the same time, the tag 100 (i.e. personal mobile terminal carried by the passenger) rewrites the previous reception time (time at which the previous tag activating signal was received) with this time reception time (S107)).

Regarding claim 3, FUJIWARA in view of Takeuchi teaches all the limitations of claim 1. Takeuchi further teaches wherein the enabling unit is further configured to: when the duration information is greater than the preset time threshold, cause the personal mobile terminal to be capable of automatically sending the elevator call request command normally in a time period ([0020] , e.g. a call registration processing device to register the identification information read out by the lobby detection device and perform a call registration of the elevator car to the elevator lobby after a prescribed grace period (i.e. after threshold period) elapses subsequent to registering the identification information (i.e. when the duration is greater than the threshold time, cause the mobile terminal to automatically sending the elevator call request command. [0021] In the call registration processing device, the grace period is a longer period than a readout cycle (i.e. duration time ) of the lobby detection device),
from the moment when the personal mobile terminal enters the coverage again to the moment when the personal mobile terminal leaves the coverage again ([0008], e.g. a lobby detection device (i.e. detecting that a mobile terminal enters the coverage or within the coverage area) to read out identification information of an elevator user from a storage medium which is carried by the elevator user through a radio communication at a prescribed readout cycle (i.e. duration time ) in an elevator lobby).

The motivation to combine reference of Takeuchi within the method of FUJIWARA before the effective filing date of the invention is that the new method provides that 
it is possible to distinguish whether the user carrying the individual identification tag 400 detected in the lobby has left the car, or is attempting to ride the car. Additionally, it is configured so that the individual identification tag 400 detected in the car is deleted from the registration at the specific time later. This makes it possible for the user to ride the car again after the specific time from the lobby where the user has gotten off the car. In this way, it is possible to provide an user-friendly elevator call registration system with a small number of the authentication devices (see Takeuchi [ 0205]). 

Regarding claim 4, FUJIWARA in view of Takeuchi teaches all the limitations of claim 1. FUJIWARA further teaches wherein the time threshold is greater than or equal to 15 seconds and less than or equal to 2 minutes ([0006], e.g. the registration of the registration identification information is held for grace (i.e. threshold) time ( i.e. for example, 5 seconds or longer and 10 seconds or shorter) after it is detected that the same identification information as the user identification information is not read by an interrogator in the elevator ca).

Regarding claim 5, FUJIWARA in view of Takeuchi teaches all the limitations of claim 1. FUJIWARA further teaches wherein the time threshold is greater than or equal to 30 seconds and less than or equal to 1 minute (i.e. threshold) time ( i.e. for example, 5 seconds or longer and 10 seconds or shorter) after it is detected that the same identification information as the user identification information is not read by an interrogator in the elevator car (e.g. ordinary skill in the art can implement variable timer with 30 seconds to 1 minute )).

Regarding claim 6, FUJIWARA in view of Takeuchi teaches all the limitations of claim 1. FUJIWARA further teaches wherein the automatic elevator call system further comprises a short range communication unit disposed in the personal mobile terminal, and the short range communication unit is configured to sense the wireless signal and determine whether the personal mobile terminal leaves or enters the coverage ([0005], e.g. regarding a system where an RFID (i.e. short range communication unit disposed in the personal mobile terminal ) system is provided at an elevator landing and in an elevator car. [0022], Fig 1, This is an RFID tag that is carried by a user, and may be incorporated and mounted in a mobile phone, a smart phone and the other apparatuses (hereinafter, simply referred to as `tag`). [0036] First, the tag holder is authenticated at a stage where the tag holder enters the signal range of the tag reader 200c provided at the third floor passage (i.e. mobile terminal leaves or enters the coverage area)).

Regarding claim 7, FUJIWARA in view of Takeuchi teaches all the limitations of claim 6. FUJIWARA further teaches wherein the short range communication unit is further configured to determine that the personal mobile terminal leaves the coverage in the case where the wireless signal is sensed at first and then not sensed or in the case where signal strength of the sensed wireless signal gradually decreases to approximately 0 ([0036], e.g. the tag 100 waits within the signal range (i.e. wireless signal is sensed at first and then not sensed ) of the tag reader 200b provided at the third floor landing and periodically receives the activating signal); and 
the short range communication unit is further configured to determine that the personal mobile terminal enters the coverage in the case where the wireless signal is not sensed at first and then sensed ([0036], e.g. However, since tag 100 has once transmitted the user identification information to the tag reader 200b, the tag 100 does not again transmit the user identification information as long as the tag stays within the signal range (i.e. determine that the personal mobile terminal enters the coverage). [0037] Then, when the tag holder gets in the elevator having arrived and enters the signal range of the car tag reader 200a).

Regarding claim 8, FUJIWARA in view of Takeuchi teaches all the limitations of claim 1. FUJIWARA further teaches wherein further comprising an elevator call request command generating unit disposed in the personal mobile terminal, wherein the elevator call request command generating unit is configured to automatically generate the corresponding elevator call request command ([0036], e.g. When the authentication is successful, the authentication control apparatus 300 transmits the destination floor information (first floor) to the elevator control apparatus. As a result, since the current floor is the third floor and the destination floor information is the first floor, the elevator control apparatus registers the downward button. Therefore, even when the tag holder does not push the downward button, the elevator is automatically called (i.e. automatically generate the corresponding elevator call request command)),
when signal strength of the sensed wireless signal is greater than or equal to trigger threshold strength ([0027], e.g. when the tag once deviates (i.e. deviates from threshold strength ) from a signal range of the tag reader 200 and again returns to the signal range of the tag reader 200 after predetermined time elapses, it is necessary to again transmit the user identification information for authentication).

Regarding claim 9, FUJIWARA in view of Takeuchi teaches all the limitations of claim 1. FUJIWARA further teaches wherein the enabling unit is further configured to be capable of automatically sending the elevator call request command only once in a time range from the moment of entering the coverage to the moment of leaving the coverage ([0027], e.g. when the tag once deviates from a signal range (i.e. threshold) of the tag reader 200 and again returns to the signal range of the tag reader 200 after predetermined time elapses, it is necessary to again transmit the user identification information for authentication (i.e. automatically sending the elevator call request command only once in a time range). Hence, the response determination unit 103 compares the reception time of the tag activating signal and the previous reception time stored in the storage unit 104 and determines that the tag once deviates from the signal range of the tag reader 200 and again returns to the signal range, when predetermined time T or longer elapses (S108), thereby preceding to S109, … when the processing mode information is B in operations of the tag reader 200 that will be described later, the group identification information and the previous group identification information of the tag reader 200 are determined to be the same, so that the user identification information is ignored and the tag is not thus authenticated (i.e. automatically sending the elevator call request command only once in a time range by preventing repeated authenticating in a time range).

Regarding claim 11, FUJIWARA in view of Takeuchi teaches all the limitations of claim 1. FUJIWARA further teaches wherein the wireless signal apparatus is a Bluetooth module/Bluetooth Low Energy (BLE) module, and the wireless signal is a Bluetooth signal/BLE signal ([0022], e.g. This is an RFID tag (i.e. low frequency Bluetooth tag) that is carried by a user, and may be incorporated and mounted in a mobile phone, a smart phone and the other apparatuses (hereinafter, simply referred to as `tag`).

Regarding claim 12, FUJIWARA teaches an automatic elevator call control method ([0022], e.g. FIG. 1 is a configuration view of an elevator call registering system (i.e. system executing method steps). In FIG. 1, a reference numeral 100 indicates a tag (responder). This is an RFID tag that is carried by a user, and may be incorporated and mounted in a mobile phone, a smart phone and the other apparatuses (hereinafter, simply referred to as `tag`). The tag 100 is provided with a downlink signal reception unit 101 configured to receive a downlink signal from a tag reader (interrogator) 200, an identification information extraction unit 102 configured to extract antenna identification information and group identification information from the downlink signal, a response determination unit 103 configured to determine whether to transmit user identification information to the tag reader 200 with an uplink signal), comprising steps of: 
sensing a wireless signal broadcasted by a wireless signal apparatus installed in an elevator landing zone of an elevator system ([0008], Fig 1, (203), e.g. an elevator call registering system of this disclosure includes: a responder configured to be carried by an elevator user and to store therein user identification information; an interrogator provided at an elevator landing of each floor, at a passage to the elevator landing and in an elevator car, respectively, and configured to broadcast interrogator identification information included in a downlink signal to the responder, … The interrogator (i.e. a wireless apparatus) is configured to transmit group identification information included in the downlink signal (i.e. a wireless signal apparatus broadcasting a corresponding wireless signal around)); 
calculating duration information from the moment when a personal mobile terminal leaves coverage of the wireless signal to the moment when the personal mobile terminal enters the coverage again ([0027], e.g. when the tag once deviates from a signal range of the tag reader 200 (i.e. terminal leaves coverage area ) and again returns to the signal range of the tag reader 200 (i.e. terminal enters coverage area ) after predetermined time elapses (i.e. calculating duration information), it is necessary to again transmit the user identification information for authentication. Hence, the response determination unit 103 compares the reception time of the tag activating signal and the previous reception time stored in the storage unit 104 and determines that the tag once deviates from the signal range of the tag reader 200 and again returns to the signal range (i.e. calculating time duration), when predetermined time T or longer elapses (S108), thereby preceding to S109 , … the reason is as follows. Considering the elevator landing, the tag holder comes close to the elevator, so that the tag 100 is authenticated at the landing. However, if the tag holder leaves the landing without getting in the elevator and again returns thereto, the tag holder cannot get in the elevator without authentication (i.e. a timing unit calculates duration information from entry to exit coverage of the wireless signal area )).

FUJIWARA teaches that the response determination unit compares the reception time of the tag activating signal and the previous reception time stored in the storage unit 104 and determines that the tag once deviates from the signal range of the tag reader and again returns to the signal range, when predetermined time T or longer elapses. However, FUJIWARA differs from the claimed invention in not specifically and clearly describing wherein 
when the duration information is less than or equal to a preset time threshold, causing the personal mobile terminal to be incapable of automatically sending an elevator call request command in a time period from the moment when the personal mobile terminal enters the coverage again to the moment when the personal mobile terminal leaves the coverage again.

However, in the analogous field of endeavor, Takeuchi teaches wherein 
when the duration information is less than or equal to a preset time threshold, causing the personal mobile terminal to be incapable of automatically sending an elevator call request command in a time period from the moment when the personal mobile terminal enters the coverage again to the moment when the personal mobile terminal leaves the coverage again ( [0021] In the call registration processing device, the grace period (I.e. threshold time) is a longer period than a readout cycle (duration time) of the lobby detection device, [0022] and the call registration processing device performs a call registration of the elevator car after the grace period elapses (i.e. not sending call registration in readout cycle (duration time) ) when the lobby detection device has read out again registered identification information that is registered in the readout cycle that is immediately before the grace period ends, and does not perform the call registration of the elevator car when the lobby detection device has not read out the registered identification information in the readout cycle (i.e. when the duration less than or equal to a preset time threshold, cause the mobile terminal to be incapable of automatically sending the elevator call request command) that is immediately before the grace period ends).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Takeuchi within the method of FUJIWARA. The motivation to combine references is that the combined method provides an elevator call registration system without false detections using a small number of detection devices. Conventional call registration devices require operations to press buttons or to place a card or a tag. In this respect, a device possible to detect individual identification information remotely from a storage medium carried by an elevator user is installed in order to realize a call registration without operations; however, it is necessary to judge intention of the user to ride a car. Further, when individual identification information of an elevator user is detected from a place distant from an elevator, the elevator is called to the floor and then, if the individual identification information of the user is not detected in the vicinity of the elevator or inside of the elevator car, the elevator does not stop at a boarding floor or an intended destination floor. The present invention provides solution of above problem by an elevator call registration system without false detections using a small number of detection devices (See Takeuchi [00002, 0006]). 
 
Regarding claim 13, FUJIWARA in view of Takeuchi teaches all the limitations of claim 12. Takeuchi further teaches wherein when the duration information is greater than the preset time threshold, causing the personal mobile terminal to be capable of automatically sending the elevator call request command normally in a time period ([0020] , e.g. a call registration processing device to register the identification information read out by the lobby detection device and perform a call registration of the elevator car to the elevator lobby after a prescribed grace period (i.e. after threshold period) elapses subsequent to registering the identification information (i.e. when the duration is greater than the threshold time, cause the mobile terminal to automatically sending the elevator call request command. [0021] In the call registration processing device, the grace period is a longer period than a readout cycle (i.e. duration time ) of the lobby detection device),
from the moment when the personal mobile terminal enters the coverage again to the moment when the personal mobile terminal leaves the coverage again ([0008], e.g. a lobby detection device (i.e. detecting that a mobile terminal enters the coverage or within the coverage area) to read out identification information of an elevator user from a storage medium which is carried by the elevator user through a radio communication at a prescribed readout cycle (i.e. duration time ) in an elevator lobby).

The motivation to combine reference of Takeuchi within the method of FUJIWARA before the effective filing date of the invention is that the new method provides that 
it is possible to distinguish whether the user carrying the individual identification tag 400 detected in the lobby has left the car, or is attempting to ride the car. Additionally, it is configured so that the individual identification tag 400 detected in the car is deleted from the registration at the specific time later. This makes it possible for the user to ride the car again after the specific time from the lobby where the user has gotten off the car. In this way, it is possible to provide an user-friendly elevator call registration system with a small number of the authentication devices (see Takeuchi [ 0205]). 

Regarding claim 14, FUJIWARA in view of Takeuchi teaches all the limitations of claim 12. FUJIWARA further teaches wherein 
further comprising steps of: determining that the personal mobile terminal leaves the coverage in the case where the wireless signal is sensed at first and then not sensed or in the case where signal strength of the sensed wireless signal gradually decreases to approximately 0 ([0036], e.g. the tag 100 waits within the signal range (i.e. wireless signal is sensed at first and then not sensed ) of the tag reader 200b provided at the third floor landing and periodically receives the activating signal); and 
determining that the personal mobile terminal enters the coverage in the case where the wireless signal is not sensed at first and then sensed ([0036], e.g. However, since tag 100 has once transmitted the user identification information to the tag reader 200b, the tag 100 does not again transmit the user identification information as long as the tag stays within the signal range (i.e. determine that the personal mobile terminal enters the coverage). [0037] Then, when the tag holder gets in the elevator having arrived and enters the signal range of the car tag reader 200a).

Regarding claim 15 FUJIWARA in view of Takeuchi teaches all the limitations of claim 12. FUJIWARA further teaches wherein further comprising a step of: automatically generating the corresponding elevator call request command ([0036], e.g. When the authentication is successful, the authentication control apparatus 300 transmits the destination floor information (first floor) to the elevator control apparatus. As a result, since the current floor is the third floor and the destination floor information is the first floor, the elevator control apparatus registers the downward button. Therefore, even when the tag holder does not push the downward button, the elevator is automatically called (i.e. automatically generate the corresponding elevator call request command)),
when signal strength of the sensed wireless signal is greater than or equal to trigger threshold strength ([0027], e.g. when the tag once deviates (i.e. deviates from threshold strength ) from a signal range of the tag reader 200 and again returns to the signal range of the tag reader 200 after predetermined time elapses, it is necessary to again transmit the user identification information for authentication).

Regarding claim 16, FUJIWARA in view of Takeuchi teaches all the limitations of claim 12. FUJIWARA further teaches wherein the elevator call request command can be automatically sent only once in a time range from the moment of entering the coverage to the moment of leaving the coverage ([0027], e.g. when the tag once deviates from a signal range (i.e. threshold) of the tag reader 200 and again returns to the signal range of the tag reader 200 after predetermined time elapses, it is necessary to again transmit the user identification information for authentication (i.e. automatically sending the elevator call request command only once in a time range). Hence, the response determination unit 103 compares the reception time of the tag activating signal and the previous reception time stored in the storage unit 104 and determines that the tag once deviates from the signal range of the tag reader 200 and again returns to the signal range, when predetermined time T or longer elapses (S108), thereby preceding to S109, … when the processing mode information is B in operations of the tag reader 200 that will be described later, the group identification information and the previous group identification information of the tag reader 200 are determined to be the same, so that the user identification information is ignored and the tag is not thus authenticated (i.e. automatically sending the elevator call request command only once in a time range by preventing repeated authenticating in a time range).

Regarding claim 18, FUJIWARA in view of Takeuchi teaches all the limitations of claim 12. FUJIWARA further teaches wherein computer readable storage medium, storing a computer program, wherein the program can be executed by a processor to implement steps of the automatic elevator call control method according to claim 12 ([0023], e.g. the storage unit 202 configured to store therein the antenna identification information and the group identification information, and a storage unit 205 configured to store herein processing mode information (i.e. computer readable storage medium). [0029] In 203, the tag reader changes the processing mode information stored in the storage unit 205 by call processing mode information (i.e. change processing mode by executing computer instructions)).
.
Regarding claim 19, FUJIWARA in view of Takeuchi teaches all the limitations of claim 1. FUJIWARA further teaches wherein an elevator controller configured to control running of one or more elevator cars in the elevator system ([0064], e.g. FIG. 10 shows an example where the tag holder moves down from a fifty-third floor to a fifty-first floor with the elevator and changes to another elevator (i.e. controller configured to control running of one or more elevator cars in the elevator system) at the fifty-first floor. In this case, the operations that are performed until the elevator is automatically called at the fifty-third floor, the tag holder gets in the elevator to move to the fifty-first floor and gets off the elevator at the fifty-first floor are the same as those of the moving from the third floor to the first floor); 
 wherein the elevator controller is coupled to the wireless signal apparatus and controls the running of the one or more elevator cars in the elevator system in response to at least the elevator call request command ([0064], Fig. 10, e.g. When a tag holder moves to an elevator landing so as to change the elevator at a fifty-first floor, since the tag reader 200c has the antenna identification information 50, the group identification information Z and the processing mode information B and is different from the previous group identification information (A of the tag reader 200c provided at the just previous landing) even though the processing mode information is B, the authentication is made, so that the elevator is automatically called (i.e. controls the running of the one or more elevator cars in response to the elevator call request command)).
 
 
Allowable Subject Matter
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

HAIPUS; Ilpo et al. (US-20150068849-A1) - METHOD FOR HANDLING ERRONEOUS CALLS IN AN ELEVATOR SYSTEM AND AN ELEVATOR SYSTEM.
Berryhill; Jeff D et al. (US-20160221791-A1) - ELEVATOR CONTROL SYSTEMS AND METHODS OF MAKING AND USING SAME. 
Peterson; Eric C. (US-20160311647-A1) - ELEVATOR CONTROL WITH MOBILE DEVICES. 
NODA; Shuhei (US-20170197807-A1) - ELEVATOR SYSTEM .
Scoville; Bradley Armand (US-20170291800-A1) - WIRELESS DEVICE INSTALLATION INTERFACE .
MATSUMOTO M (CN-104270547-A) - WIRELESS DEVICE INSTALLATION INTERFACE.
CHAPMAN A (WO-2015094178-A1) - Method for providing passive/hands-free lift service to operate lift system in building, involves scheduling service associated with lift system based on receipt of identifier and anticipated demand for service.
NOBUKAZU T (WO-2009107206-A1) - ELEVATOR CALL REGISTRATION SYSTEM AND ELEVATOR CALL REGISTRATION PROCESSOR.
DAVIS A R (EP-3228576-A1) - Method for providing connection to wireless hardware of lift system on each floor of building, involves connecting mobile device and sensor, and configuring parameter of sensor using mobile device through wireless connection to sensor.
AMANO M (JP-2003341945-A) - CALL REGISTERING DEVICE FOR ELEVATOR.
HAMABE K (CN-101810023-A) - System and method of wireless communication.
CHIN T (TW-201633211-A) - RFID-to-bluetooth selective adapter.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645